Citation Nr: 0910493	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected sensory paresis of the right cutaneous 
nerve.

2. Entitlement to a rating in excess of 10 percent for 
service-connected residual scar of a shell fragment wound 
(SFW) to the right shoulder and arm.

3. Entitlement to a rating in excess of 10 percent for 
service-connected residual scar of an SFW to the right 
forearm.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970.  He is the recipient of the Combat 
Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  With respect to the 
service-connected scar of the right shoulder and arm, this 
rating decision denied a compensable rating.  Thereafter, in 
a July 2008 rating decision, a 10 percent rating was 
assigned.  However, as this rating is still less than the 
maximum benefit available, the appeal is still pending.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2009, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. Service-connected sensory paresis of the right cutaneous 
nerve is manifested by tingling and numbness, sensory 
impairment relative to touch and temperature, and abnormal 
neurological activity associated with the Opponens Pollicis 
muscle, which results in impaired ability to oppose the thumb 
with the fingers.

2. Service-connected residual scar of an SFW to the right 
shoulder and arm is manifested by a mildly tender, stable, 
hypopigmented, mildly indented/depressed,
9 cm x 1 cm scar, without keloid formation, edema, 
inflammation, induration, inflexibility, or ulceration or 
breakdown of the skin.

3. Service-connected residual scar of an SFW to the right 
forearm is manifested by a stable, hypopigmented, mildly 
indented/depressed, mildly adherent, 1.5 cm x 2 mm scar, 
without keloid formation, edema, inflammation, induration, 
inflexibility, or ulceration or breakdown of the skin.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, but no greater, 
for service-connected sensory paresis of the right cutaneous 
nerve have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2008).

2. The criteria for a rating in excess of 10 percent for 
service-connected residual scar of an SFW to the right 
shoulder and arm have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

3. The criteria for a rating in excess of 10 percent for 
service-connected residual scar of an SFW to the right 
forearm have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  
19 Vet. App. 473 (2006).

Further, the Court in Vazquez-Flores v. Peake held that for 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id. at 43-44.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.
The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  Id. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in June 2005 
relative to his right shoulder scar claim and his sensory 
paresis, prior to the initial unfavorable rating decision 
issued in December 2005.  However, the Board notes that the 
Veteran was not sent a VCAA letter specifically for his 
service-connected scar of the right forearm.  Moreover, only 
a June 2008 letter advised him to submit evidence of the 
impact of his service-connected disabilities on his work and 
daily life and of the rating criteria for the applicable 
diagnostic codes, as required by Vazquez-Flores.  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the Veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the Board observes 
that the June 2008 letter advised the Veteran of how 
disability ratings are assigned and what evidence he should 
submit or ask VA to obtain in support of his claims, which 
the Board determines satisfies the notice requirements of 
VCAA with respect to the increased rating claim for the right 
forearm scar.  Additionally, this letter met the notice 
requirements defined in Vazquez-Flores.  Thereafter, the 
claim was readjudicated in a July 2008 rating decision and 
SSOC.  Thus, the defective timing of the June 2008 notice was 
rectified by a subsequent readjudication by the AOJ.  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of July 2005 and 
April 2008 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claims.  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Rating evaluations for shoulder, arm, hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, the Board observes that the July 2005 and April 
2008 VA examination reports indicate that the Veteran is 
right-hand dominant.  Therefore, the ratings for the major 
arm will be applied in the present case.

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, 
respectively, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Pertinent 
to the rating of neurological conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note. 

Impairment of the ulnar nerve is rated pursuant to Diagnostic 
Codes 8516 (paralysis), 8616 (neuritis), and 8716 
(neuralgia).  For the ulnar nerve of the major arm, a 10 
percent rating is assigned for mild paralysis, a 30 percent 
rating is assigned for moderate paralysis, a 40 percent 
rating is assigned for severe paralysis, and a 60 percent 
rating is assigned for complete paralysis.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.  

The Board observes that the rating criteria for scars were 
revised effective August 30, 2002 and again, effective 
October 23, 2008.  However, the Board notes that the latter 
revisions are applicable only to applications for benefits 
received by VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed 
his claim for an increased rating in April 2005, only the 
rating criteria in effect as of August 30, 2002 apply to this 
case.

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assigned when the area or 
areas exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assigned when the area or areas exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  Diagnostic 
Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, 
or neck, that are superficial, that do not cause limited 
motion, and that involve area or areas of 144 square inches 
(929 sq. cm.) or greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for scars that are superficial and unstable.  Under 
Diagnostic Code 7804, a 10 percent evaluation is assigned for 
scars that are superficial and painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Diagnostic Code 7803, Notes (1), (2).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.

The Veteran's service-connected right shoulder and arm and 
forearm scars have each been assigned a 10 percent rating, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 in 
contemplation of scars that are superficial and tender to 
palpation.  His service-connected right cutaneous nerve 
disability is rated as 10 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8516.  The Veteran contends that 
these disabilities impact his daily activities more severely 
than is contemplated under the currently assigned ratings, 
and that higher ratings should, therefore, be assigned.  

The Veteran sustained an SFW in Vietnam, resulting in his 
right arm disabilities.  With respect to his nerve 
disability, he has subjective complaints of numbness and 
tingling in the right arm, as well as decreased grip 
strength.  Additionally, he cites difficulties with 
activities requiring dexterity, and sensing temperature with 
his right upper extremity.  With respect to his scars, the 
Veteran argues that an extraschedular rating should be 
considered for his right forearm scar as the resultant scar 
is deep, but does not meet the scar dimension criteria for 
deep scars in the rating schedule. 

The Veteran filed his claim in April 2005 and was afforded 
two VA examinations during the appeal period, in July 2005 
and April 2008.  Treatment records identify no complaints or 
symptoms not recorded in these examination reports.

At the VA examinations, the objective findings with respect 
to the scars were as follows.  The scar on the forearm was 
found to be 9 cm x 1 cm, and the scar on the arm was 1.5 cm x 
2 mm (0.25 cm).  Both scars were stable hypopigmented, 
nontender, mildly indented/depressed, without keloid 
formation, edema, inflammation, induration, inflexibility, or 
ulceration or breakdown of the skin.  Full range of motion in 
the right elbow and shoulder joints was recorded.  Mild 
adhesion was found in the scar on the forearm in July 2005.  
Mild tenderness to palpation in the scar of the right 
shoulder/arm was reported in April 2008.  Additionally, the 
Board notes that an April 2002 VA examiner reported that 
there was mild underlying tissue loss associated with the 
right forearm scar, which the Board determines would persist 
even if not specifically noted during the appeal period.

As for the Veteran's nerve disability, in July 2005, 
decreased sensation to sharp, dull, soft, and cold touch was 
observed on the right interior arm form the elbow to the 
palm.  Grip strength was 5/5.  Touching thumb to finger was 
accomplished for each finger, but with difficulty and 
incoordination.  No nerve conduction studies were performed.  
In April 2008, the examiner stated that the Veteran's 
thumb/finger opposition lacked coordination.  Nerve 
conduction velocity (NCV) and electromyelography (EMG) 
studies were performed.  The findings showed mildly low 
amplitude and prolonged distal latency when compared to the 
ulnar sensory latency.  The Opponens Pollicis muscle showed 
increased insertional activity, decreased recruitment and 
increased amplitude, duration and polyphasia of the voluntary 
motor units.  

Based on the above, the Board finds that ratings in excess of 
10 percent for the Veteran's service-connected scars are not 
warranted.  However, a rating of 30 percent, but no greater, 
is appropriate for his service-connected neurological 
disability.  With respect to the scars, the Board notes that 
the scar on the Veteran's right forearm is deep as it 
involves underlying tissue damage, but a deep scar must cover 
an area of at least 77 sq. cm for a rating in excess of 10 
percent to be warranted for a deep scar under the schedular 
criteria.  As for the scar of the right shoulder and arm, the 
scar is a tender, superficial scar.  Under the rating 
criteria relevant to scars, a rating in excess of 10 percent 
would, therefore, only be possible if the scars resulted in 
limitation of motion, either at the elbow or shoulder, 
requiring rating under the diagnostic codes for those joints.  
See 38 C.F.R. § 4.118, Diagnostic Code 7405.  Objective 
medical evidence reports full range of motion in both joints.  
Hence, a rating in excess of 10 percent for service-connected 
residual scar of an SFW to the right shoulder and arm and for 
service-connected residual scar of an SFW to the forearm is 
not warranted for either scar under the schedular criteria.

With respect to the service-connected sensory paresis of the 
right cutaneous nerve, the Board first notes that medical 
findings also address the right median nerve.  However, the 
Board finds that there is an inadequate basis in the record 
upon which to dissociate the right upper extremity 
neurological symptoms related to the service-connected 
cutaneous nerve disability from any separate disorder of the 
median or ulnar nerves.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Thus, for the purpose of this 
decision, the Board attributes all neurological impairment of 
the Veteran's right arm to his service-connected right 
cutaneous nerve disability.  

Based on the above, the Board finds that a rating of 30 
percent, but no greater, is warranted for service-connected 
sensory paresis of the right cutaneous nerve.  In this 
regard, the Board notes the Veteran's subjective complaints 
of tingling and numbness, as well as objective findings of 
sensory impairment relative to touch and temperature.  
Additionally, the Board considers both the subjective and 
objective findings as to the Veteran's difficulties with his 
grip.  Specifically, the Board takes note of the April 2008 
VA examiner's comments on the difficulty the Veteran had with 
thumb/finger opposition, and the abnormal activity of the 
Opponens Pollicis muscle charted by the NCV and EMG.  The 
Board observes that the Opponens Pollicis is responsible for 
opposition of the thumb.  Dorland's Illustrated Medical 
Dictionary, p. 1199 (30th ed. 2003).  Taking these findings 
into consideration, the Board concludes that the Veteran's 
nerve impairment is productive of symptoms analogous to a 
moderate paralysis of the nerve.  As the Veteran is right 
hand dominant, moderate paralysis of the ulnar nerve warrants 
a 30 percent rating.  Absent evidence suggestive of severe 
paralysis, a rating in excess of 30 percent is not warranted.

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
disabilities.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

The Board has also contemplated the applicability of the 
benefit of the doubt doctrine.  However, based on the above, 
the Board finds that a preponderance of the evidence is 
against ratings in excess of the two separate 10 percent 
ratings assigned for the scars of the right shoulder/arm and 
forearm and the 30 percent assigned herein for service-
connected sensory paresis of the right cutaneous nerve. 
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and ratings in excess of 
those assigned must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.    

The Board is aware that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  
In the present case, the Board finds no evidence that the 
Veteran's service-connected disabilities present such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board notes the Veteran's arguments that his service-
connected residual scar of an SFW to the right forearm 
warrants an extraschedular rating.  However, the medical 
evidence does not identify any characteristics of the scar or 
related loss of function that is not addressed in the rating 
schedule.  Thus, as the Board determines that the schedular 
rating criteria are not inadequate, an extraschedular 
referral is not necessary.  


ORDER

A rating of 30 percent, but no greater, for service-connected 
sensory paresis of the right cutaneous nerve is granted.

A rating in excess of 10 percent for service-connected 
residual scar of an SFW to the right shoulder and arm is 
denied.

A rating in excess of 10 percent for service-connected 
residual scar of an SFW to the right forearm is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


